MORROW, Presiding Judge.
The offffense is burglary; penalty assessed at confinement in the penitentiary for a period of two years.
The court adjourned on the 7th day of March, 1931. The motion for new trial was overruled on the 21st day of February, 1931. Ninety days were allowed within which to prepare and file the statement of facts and bills of exception. The statement of facts was filed in the trial court on May 23, 1931, which was more than ninety days after notice of appeal was given. Under the terms of the Code of Criminal Procedure, art. 760, this court is precluded from giving consideration to the statement of facts.
The record is void of bills of exceptions, and no legal questions are presented which, in the absence of the statement of facts, can be considered.
The judgment is affirmed.

A ffirmed.